DETAILED ACTION
This Action is in response to the Amendment for Application Number 14569048 received on 10/07/2021.
Claims 1-3, 9, and 23 are presented for examination.
Claim 23 is newly presented.
The prosecution for this case has been transferred to another Examiner (contact information provided below).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wainner et al. (US 20120263434) in view of McHugh et al. (US 20130091249).

Regarding claim 1, Wainner disclosed a computer-implemented method for throttling content download, comprising: 
receiving a request for a playlist for streaming content at a server from a client (Wainner,  [0024], “The client may then perform a standard HTTP GET call to the stream manager. The GET call may result in the dynamic building of a playlist file in the appropriate M3U8 format.”;  [0025], “The dynamically created playlist may have a short sequence of stream segments (e.g. 30 seconds duration) at the subscriber eligible bit rates with a defined specified expiration time”; [0026], “the client may recognize that the segments prescribed in the playlist is about to be exhausted and may subsequently query the stream manager for the playlist of the asset”;  This subsequent query for the playlist reasonably amounts to receiving a request for a playlist of streaming content at the server from the client;  See also [0050] “Playlist update request 610”); 
determining at the server whether to send the playlist (Wainner, [0026], “The stream manager may then dynamically build a new playlist based on the known state of the client (the last sequence referenced). The stream manager may present the client with the next set of segments in the sequence.” [0033], “there may be cases where the PCRF is unable to deliver any of the bit-rates available in which case it is better to deny service to a subscriber than to induce a congested network to the point of creating a denial of service for all subscribers.”; The server therefore determines whether to send the playlist); and
responding at the server to the request for the playlist (Wainner, [0049] “FIG. 4 illustrates that video application server 135 may provide the subscriber playlist message 505 to client 105”);
wherein determining whether to send the playlist comprises determining whether a different bitrate bandwidth variant of the playlist is available since a last request for the playlist for the streaming content and according to network state (Wainner, [0026], “The stream manager may then dynamically build a new playlist based on the known state of the client (the last sequence referenced).”; [0031], “the present invention may use the stream manager to regulate the rates available to the client“; [0032], “The stream manager may eliminate stream rates of the asset that the network is unable to deliver.”; [0033], “The dynamically created playlist for this subscriber may include only a subset of the available stream rates”; Also in [0033] “there may be cases where the PCRF is unable to deliver any of the bit-rates available in which case it is better to deny service to a subscriber than to induce a congested network to the point of creating a denial of service for all subscribers.”;  See also [0050 in the server recognizing that the client has already requested the previous segments, i.e. previous playlist request;  [0052] “Turning to FIG. 6, video application server 135 may now refresh the requirement for the highest bit-rate asset available from PCRF 140.  Alternatively, PCRF 140 may have asynchronously downgraded the available bit-rate”;  Wainner therefore disclosed determining whether to send the playlist or deny the service on the basis of whether the network is able to deliver any of the bitrates due to congestion issues.  Additionally, Wainner disclosed for each playlist request, the server dynamically generates a playlist according to both the state of the client (last sequence references), as well as what variants that are available according to the network state at the time of dynamically creating the playlist, which amounts to determining whether a different bitrate bandwidth variant of the playlist is available since a last request for the playlist, as claimed), and 
wherein responding to the request for the playlist according to network state comprises sending the playlist with a lower different bandwidth bitrate when it is determined that a higher different bitrate variant of the playlist has been requested and the lower bitrate bandwidth variant is available (Wainner, [0032], the client may select a high bit-rate stream in which the stream manager uses a result of communication with a PCRF to manage which stream rates are available, and may “eliminate stream rates of the asset that the network is unable to deliver”; [0052], “PCRF 140 may have asynchronously downgraded the available bit-rate; [0053], “video application server 135 may provide client 105 with a subscriber playlist message 810 containing subscriber playlist 840. Subscriber playlist 840 may only offer the lower bit-rate stream to client 105”), and 
wherein responding to the request for the playlist according to network state comprises denying the request when it is determined that the higher different bitrate variant of the stream is requested by the client and the lower bitrate bandwidth variant is not available Wainner, [0032], the client may select a high bit-rate stream in which the stream manager uses a result of communication with a PCRF to manage which stream rates are available; [0032], “The stream manager can use the result to facilitate optimized streaming to the client at the requested bit-rate. The stream manager may eliminate stream rates of the asset that the network is unable to deliver.”; [0033], “there may be cases where the PCRF is unable to deliver any of the bit-rates available in which case it is better to deny service to a subscriber than to induce a congested network to the point of creating a denial of service for all subscribers”; [0034] “Furthermore, the stream manager may downgrade the clients request by restricting access to specific playlist variants”).
While Wainner disclosed the above determinations according to network state such as whether the “network is able to deliver”, and does so in terms of “congestion”, as noted above, Wainner did not explicitly disclose such with respect to a threshold.  That is, Wainner did not explicitly disclose whether the bandwidth load is over a threshold, as claimed.
However, Examiner notes that for the stream manager to be able to “eliminate stream rates of the asset that the network is unable to deliver” (Wainner, [0032]) and to also make the determination that “it is better to deny service to a subscriber than to induce a congested network“ (Wainner, [0033]), it is evident that such would require monitoring the network bandwidth load in order to make such determinations as to whether it meets certain levels.  
In an analagous art, McHugh disclosed a determination of network state to be on the basis of the bandwidth load being over a threshold (McHugh, [0030], McHugh disclosed when client 202 requests to receive a content stream, a determination is made of the overall "health" and current utilization of the network 208.  If the network utilization is under some configurable amount, then the adaptive streaming server 206 constructs a master manifest (index file) to be used with HTTP adaptive streaming which includes all of the available encodings at all of the available bitrates for the requested content stream 203 (video asset 203). If the network utilization is high or nearing some configurable threshold, then the adaptive streaming server 206 will construct a master manifest (index file) which excludes the highest encoded bitrates.  McHugh additionally disclosed, “The adaptive streaming server's bandwidth monitor 214 checks the network utilization (congestion level)”)
One would have been motivated to combine the teachings of Wainner and McHugh as they both relate to similar devices handling the modification of playlists for throttling content in adaptive streaming, and as such, they are within similar environments.  Additionally, the combination would have been obvious since Wainner explicitly suggests determining of network state in relation to congestion, and McHugh explicitly provides a manner for determining network state in relation to congestion.
Therefore it would have been obvious to one of ordinary skill in the art to substitute Wainner’s suggested determining of the state of the network in relation to congestion, with McHugh’s explicit technique for determining the state of the network in relation to congestion, as such would amount to the use of a known technique to improve a similar device in the same way, obtaining predictable results, benefitting and facilitating users in having a good experience in situations of both high-end and low-end network connections (McHugh, [0007]), as well as changes between, thereby improving desirability of use by customers.

Regarding claim 9, Wainner and McHugh disclosed the computer-implemented method of claim 1, wherein the streaming content is transmitted by HTTP Live Streaming or MPEG-DASH (Wainner, [0022], “HTTP Live Streaming”).


Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wainner et al. (US 20120263434) in view of McHugh et al. (US 20130091249) and further in view of Rose et al. (US 20130254308).

Regarding claim 2, Wainner and McHugh disclosed the computer-implemented method of claim 1.  While the combination disclosed denying the client’s request for playlist (Wainner, [0033] “deny service”), the combination did not explicitly disclose wherein denying the request further comprises responding with retry-after-a-delay.
	In an analagous art, Rose disclosed wherein denying the request further comprises responding with retry-after-a-delay (Rose, [0152], upon denying a request, Rose disclosed providing indication of the denial and further comprising a time/date for the user equipment to retry requesting download of the content item).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wainner McHugh and Rose as they involve controlling of the streaming of content to requesting users, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate Rose’s retry technique within the deny service functionality of Wainner/McHugh, as doing so provides the user with added instruction for obtaining the content desired, thereby allowing the system to better balance client requests for content due to bandwidth availability, and avoiding situations of inducing a congested network to the point of creating a denial of service for all subscribers (Wainner, [0033]).

Regarding claim 3, Wainner, McHugh, and Rose disclosed the computer-implemented method of claim 2, wherein the delay is based on available bandwidth (Rose, [0152] and [0673], “The response indicating that the request has been denied includes an indicator that no bandwidth is available (no_bandwidth) and a time stamp offset (in a recheck_after parameter) defining how long the media client has to wait before being allowed to request the same content resource again”).  See motivation to combine above.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainner et al. (US 20120263434) in view of McHugh et al. (US 20130091249) and further in view of Fujimori (US 20140188975).

Regarding claim 23, Wainner and McHugh disclosed the computer-implemented method of claim 1, but did not explicitly disclose wherein: determining whether to send the playlist further comprises determining whether the playlist has changed since the last request for the playlist for the streaming content; and responding to the request for the playlist further comprises denying the request when it is determined that the playlist has not changed.
	In an analagous art, Fujimori disclosed wherein: determining whether to send the playlist further comprises determining whether the playlist has changed since the last request for the playlist for the streaming content; and responding to the request for the playlist further comprises denying the request when it is determined that the playlist has not changed (Fujimori, [0034], “A determination unit 306 manages information of whether the latest playlist has been already transmitted with respect to each session managed by the identifier management unit 305”; Fig. 7, M515 Playlist Request, to which M701 is responded with indicating no update of the playlist is completed since the last request; See also [0048], [0080]-[0082],  “since the determination unit 306 determines that the update of the playlist is not completed within the predetermined time A, then in step M701, the transmission apparatus 20 transmits an error reply to the receiving apparatus 30(A). The receiving apparatus 30(A), which has received the error reply in step M701, determines that there is no updated information in the playlist, and performs timing control of the playlist request”; See also [0076]).	
One of ordinary skill in the art would have been motivated to combine the teachings of Wainner McHugh and Fujimori as they involve controlling of the streaming of content to requesting users, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate Fujimori’s playlist update technique within the deny service functionality of Wainner/McHugh, as doing so provides the user device with indication as to issues with obtaining the content desired, thereby allowing the receiving user device to operate accordingly via timing control (Fujimori, [0081]) for future playlist requests, thereby allowing both sides of communication to more efficiently proceed in the streaming process, making the system more desirable to use by its customers.


Response to Arguments
Applicant’s arguments, see Response, filed 01/06/2022, with respect to the previous 35 USC 103 rejection(s) of claim(s) 1-3, and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busse (US 20150089557) disclosed after an initial playlist is provided, determining bit rate stream consumption metrics and determining an optimized variant playlist listing a second plurality of bit rate streams (Busse, [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419